Title: Thomas Jefferson to Gerard E. Stack, 25 November 1819
From: Jefferson, Thomas
To: Stack, Gerard E.


						
							Dear Sir
							Monticello. Nov. 25. 19.
						
						To your letter of Sunday last, explaining your propensities for retirement, I will answer in the words of Cicero, which an experience of three or four years at one period of my life, proved to be full of wisdom. ‘Te ad coenas itare desisse, molesté fero. magnâ enim te delectatione et voluptate privasti. et me hercule moneo te, quod pertinere ad beate vivendum arbitror, ut cum viris bonis, jucundis  amantibus tui vivas. nihil aptius vitae, nihil ad beaté vivendum accomodatius. nec id ad voluptatem refero, sed ad communitatem vitae atque victus, remissionemque animorum, quae maximé sermone efficitur familiari, qui est in conviviis dulcissimus. vides ut te philosophando revocare coner ad coenas? Cura ut valeas. id foris  coenitando facillime consequere.’ Epist. ad Famil. IX. 24.
						With respect to the letter of yesterday, proposing my signature to the advertisement it covered, I must say I do not think I can sign it with propriety. it would authorise an understanding that I am some way personally identified with the school, and under responsibilities for it, which I never contemplated. some gentlemen and myself, considering Charlottesville as a good stand for a classical school, and that it might prepare a number of subjects to enter the University as soon as that should open, you were invited to undertake such a school, on your own private account. and believing further that the opportunity of learning to speak French might induce many to come to it, we in like manner proposed to Mr Laporte to come and keep a boarding house, on his own account also. this done we considered ourselves as withdrawn from all other interference, and that, as your private institution, it was under your own care & direction. that you would conduct it under the superintendance of the Visitors of the University, as properly mentioned in the advertisement, I believe will encorage many to give it a preference, and the Visitors are willing to consider it as under their counsel and patronage but, as one of that body I could not sign the advertisement, unless my colleagues were to sign also for in that character I can act only in concert with them. I am sincerely anxious for the success of the school, and, as a private individual, should be willing to subjoin to your own advertisement such a certificate as is below written. I restrain it to the classical languages considering these alone, under your establishment, as the necessary Portico of entrance into the University, to which the other sciences you mention will belong. if therefore you will put the advertisement into such a form as you would think proper to sign yourself, my certificate shall be subjoined to it: and every service I can render it, short of personal responsibility and implication, shall be rendered with a ready zeal. I think the removal to Milton well advised, because I see no other place where accomodations can be had, if the school should become numerous. I salute you with friendship and respect.
						
							
								Th: Jefferson
							
						
					